Citation Nr: 1400895	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  06-33 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an initial evaluation for bilateral mandible fractures, in excess of 10 percent.

3.  Entitlement to an initial evaluation for bilateral renal cysts, in excess of 0 percent.

4.  Entitlement to an initial evaluation for tinnitus, in excess of 10 percent.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1984 to November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005, June 2005, and October 2007 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California

The Board finds that the issue of entitlement to an initial evaluation for tinnitus is properly before the Board.  The Veteran discussed his tinnitus symptoms in his November 2005 notice of disagreement, which the Board finds could be interpreted as a notice of disagreement with regard to both the Veteran's hearing loss and tinnitus claims.  While not listed as an enumerated issue in the September 2006 statement of the case (SOC), the RO never-the-less discussed the Veteran's tinnitus claim in the body of the SOC.  The RO then issued a rating decision continuing the Veteran's tinnitus at 10 percent in an October 2007 rating decision.  The Veteran properly perfected his claim by again discussing tinnitus in his VA Form 9.

The Veteran requested a Travel Board hearing in his October 2006 VA Form 9.  However, the Veteran then indicated that he did not wish to have a hearing in his subsequent VA Form 9 filed in January 2009.  The Veteran's state service representative then submitted a letter, dated December 2013, which clarified that the Veteran did not want a Board hearing as he had indicated in his most recent January 2009 VA Form 9.  Accordingly, the Board will proceed to a decision on this appeal as the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e).
 

The Board notes that the Veteran was initially represented by AMVETS, but he changed representation to the California Department of Veterans Affairs.  The appropriate VA forms are associated with the claims file and the Board acknowledges this change.
  
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated 2010 to 2013.  These records were considered in the June 2013 supplemental statement of the case (SSOC).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
 
The issues of entitlement to an initial evaluation for bilateral mandible fractures, in excess of 10 percent and entitlement to an initial increase rating evaluation for bilateral renal cysts, in excess of 0 percent, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss disability as defined by VA law.

2.  The Veteran's service connected tinnitus is currently evaluated at 10 percent disabling, the maximum evaluation authorized.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).  

2.  There is no basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The notice should be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in December 2004 and a supplemental letter that was issued in August 2007 informing the Veteran of the changes to VA's notice requirements following the decision in Dingess.  
   
VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that the Veteran's STRs, VA medical records and private treatment records are associated with the claims file.  The Veteran was also afforded a VA examination in March 2005 for his hearing loss and tinnitus claims.  The Board finds that this examination was adequate because the examiner performed an evaluation using the required testing and criteria and provided a diagnosis and an opinion with supporting rationale.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
 
In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Service connection for hearing loss will therefore be presumed where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  The United States Court of Appeals for Veterans Claims has held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

The Veteran contends that he suffers from bilateral hearing loss as a result of head trauma following a motorcycle accident while in service.  He has stated that his hearing declined following the accident and that he also suffers from noise in his ears, which he believes is tinnitus.

A.  Bilateral Hearing Loss Disability

A Veteran must have a current disability in order to qualify for service connection; in this case the alleged disability is hearing loss disability.  Entitlement to service connection for hearing loss is subject to the requirements of 38 C.F.R. § 3.385, which provide: "For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  This regulation defines hearing loss disability for VA compensation purposes.  See Hensley, 5 Vet. App. at 157 (the threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss).

Review of the Veteran's claims file shows that the Veteran has had numerous audiogological tests over the years.  These test results demonstrate that the Veteran's hearing has fluctuated over time, to include an August 2003 memorandum in his STRs noting that his August 2003 examination showed a significant threshold shift in comparison to his prior audiology examination.  However, at no time, either during or post-service, did the Veteran's audiology test results meet the definition of hearing loss for VA purposes (even after this August 2003 threshold shift).  

The Veteran was afforded a VA audiology examination in March 2005 in connection with his claim.  Results from this examination found:

Pure tone Threshold


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
10
10
10
30
Left Ear
10
10
10
10
25

The Veteran's Maryland CNC word recognition scores during that examination were 100% bilaterally.  The Veteran has not alleged that his hearing has worsened since this March 2005 examination, nor has he submitted any further evidence regarding his hearing loss.

In reaching this determination, we note that the appellant is competent to report a decrease in acuity.  We also note that he has some degree of hearing loss at 4000 Hertz.  However, there is no competent evidence that he has a hearing loss disability as defined by regulation.  38 C.F.R. § 3.385.  As the Veteran's bilateral hearing disorder does not qualify for hearing loss disability under VA law, the Veteran is not entitled to service connection for bilateral hearing loss disability.


B.  Tinnitus

Review of the claims file shows that the Veteran was granted service connection for tinnitus, at 10 percent disabling, in a January 2005 rating decision.  The Board notes that the Veteran then raised his tinnitus symptoms as an issue during his substantive appeal for his bilateral hearing loss claim.  The RO addressed the Veteran's testimony in an October 2007 rating decision wherein the Veteran's tinnitus was continued at 10 percent disabling.  The Veteran perfected his appeal by filing a timely VA Form 9, which again discussed tinnitus.  

The Veteran's tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260. A 10 percent disability rating is the maximum rating available under DC 6260.  Additionally, DC 6260 explicitly states that it is permissible to assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  Id. at Note 2.  Although the Veteran is competent to offer testimony regarding his tinnitus symptoms, the Board finds that there is no basis upon which to award an increase schedular evaluation as he is already receiving the maximum award.

The Board also finds that no higher schedular evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  There is no evidence that the Veteran suffers from any other disease of the ear for which additional compensation could be awarded.  Because there is a specific diagnostic code to evaluate tinnitus, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that the rating assigned is appropriate and there is no basis for higher schedular ratings. 

The Board also notes that the Veteran is competent to testify regarding his belief that his tinnitus and hearing loss symptoms are related, however, VA law treats tinnitus and hearing loss as two separate claims.  As such, symptoms of tinnitus do not assist the Veteran with his bilateral hearing loss claim and vice versa.  

Based upon guidance by Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate.  In the present case, the Board finds the symptoms have been constant throughout the period of the appeal, as such, the Veteran's tinnitus does not warrant an increase rating for any period of time during his appeal.

Extra-schedular Rating

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's tinnitus is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected tinnitus under the provisions of 38 C.F.R. § 3.321(b)(1)  have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).

Total Disability Rating Based On Individual Unemployability

Lastly, the Board notes that the Veteran has not claimed that his tinnitus disorder renders him unable to engage in substantially gainful employment.  The record also does not show that his tinnitus disability prevents him from obtaining or maintaining employment.  Therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

1.  Service connection for bilateral hearing loss is denied.

2.  An initial increase rating evaluation for tinnitus in excess of 10 percent is denied.


REMAND

The Board finds that a remand is necessary in order to afford the Veteran adequate VA examinations for his bilateral renal cysts and his bilateral mandible fracture.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Review of the record shows that the Veteran was afforded an examination in connection with his initial claim for service connection for bilateral renal cysts in March 2005.  That examiner noted that the Veteran was diagnosed with renal cysts while in service and service connection was granted, but no further examination was performed as the Veteran told the examiner he did not have renal cysts.  VA has conceded that the Veteran does have renal cysts by granting service connection, as such, the Veteran should be afforded a new examination to determine the current severity and manifestation of such cysts.

The Veteran has also alleged that his bilateral mandible fracture disorder has worsened since his last VA examination.  While a subsequent VA examination was scheduled and the Veteran appeared for the examination, the examiner deferred to another location.  An examination report is not associated with the file.  The Veteran also noted that he had been seen by outside orthodontists for his mandible disorder in an October 2011 letter to the RO.  These records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral renal cysts and mandible fracture, to include any private healthcare providers or orthodontists.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

2.  The Veteran's VA medical records note that the Veteran may have been scheduled for a contract examination with Medical Services Los Angles (MSLA) in May 2013.  If the Veteran was seen by MSLA, this examination should be associated with the claims file.

3.  After the above development has been completed, the Veteran should be afforded the appropriate VA examination to determine the severity and manifestation of any bilateral renal cysts that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should then opine as to the severity and manifestation of the Veteran's bilateral renal cysts.

4.  The Veteran should be afforded the appropriate VA examination to determine the severity and manifestation of any mandible fracture disorders that may be present, to include any potential related jaw or dental symptoms.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should then opine as to the severity and manifestation of the Veteran's mandible fracture.  

It should be noted that the Veteran is considered competent to attest to factual matters of which he has first-hand knowledge, including symptomatology capable of lay observation.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


